Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew L. Schneider (Registration No. 32,814) on 3/2/2021.

	An amendment to claim 1 was made.  The application has been amended as follows:
	In the claims:

Claim 1 (Amended): 
A method of manufacturing an opening device, comprising:
arranging a first mold half comprising a first mold cavity on a first side of a fibre based packaging laminate, the fibre based packaging laminate comprising a fibrous material layer,
arranging a second mold half comprising a second mold cavity having a continuous channel on an opposing side of the fibre based packaging laminate,

injecting a melt into at least said first mold cavity, wherein the melt, due to pressure being built up in said cavity, penetrates through a part of the fibre based packaging laminate that is not weakened in any way in an overlapping area and fills also at least said second mold cavity for generation of an opening device extending through the packaging laminate, the part of the fibre based packaging laminate that is penetrated by the melt including the fibrous material layer,
wherein, a first portion on one side of a fibre based packaging laminate and a second portion on an opposite side of the fibre based packaging laminate, the first and second portion being formed in one and the same piece and joined by at least one material bridge extending through the packaging laminate.
	

Allowable Subject Matter

	Claims 1-5 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Martini (US 2012/0273996 A1) teaches a method for injection molding an opening device for a fiber-based packaging material (claim 7; para. [0004]). Martini teaches arranging a 

Additionally, Hubauer (US 2015/0102524 A1) in Fig. 1A, an injection molding system with pressing surfaces (element 11 and 21) having mold cavities (element 24 and 12) on opposite side of the fiber mat (element 30). Hubauer also teaches that the pressurized melt penetrates the molded or at least partially molded mat 30 and reaches the opposite cavity 12 away from the nozzle (para. [0052]), and further teaches that the synthetic material also penetrates the mat (element 30 ) and reach the cavity (element 24) (para. [0053]).

 However, the prior art of references do not teach or fairly suggest the subject matter of amended independent claims 1, especially with the combination of the following limitation:
	

“arranging a  second mold half comprising a second mold cavity having a continuous channel on an opposing side of the fibre based packaging laminate,”

“wherein, a first portion on one side of a fibre based packaging laminate and a second portion on an opposite side of the fibre based packaging laminate, the first and second portion being formed in one and the same piece and joined by at least one material bridge extending through the packaging laminate.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM.

CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742